        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 1 of 9   1
     K8SLEZEC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    VINCENT O. EZEIRUAKU,

4                      Plaintiff,

5                v.                                20 Civ. 4004 (LJL)

6
     AMERICAN EXPRESS COMPANY,
7                                                  Teleconference

8                      Defendant.

9    ------------------------------x
                                                   New York, N.Y.
10                                                 August 28, 2020
                                                   11:30 a.m.
11
     Before:
12
                              HON. LEWIS J. LIMAN,
13
                                                   District Judge
14
                                    APPEARANCES
15
     PRO SE for Plaintiff
16   BY: VINCENT O. EZEIRUAKU

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 2 of 9         2
     K8SLEZEC

1               DEPUTY CLERK:    Hi, good morning.

2               This is the Judge's deputy.      Is this one of the

3    parties?

4               MR. EZEIRUAKU:    Ezeiruaku.

5               DEPUTY CLERK:    Okay.

6               THE COURT:   Good morning.     This is Judge Liman.

7               Do we have the plaintiff on the telephone?

8               MR. EZEIRUAKU:    This is the plaintiff, Vincent

9    Ezeiruaku.

10              THE COURT:   Good morning, sir.

11              Can you tell me how you pronounce your name?

12              MR. EZEIRUAKU:    Ezeiruaku.

13              THE COURT:   All right.    I'll try my best.

14              MR. EZEIRUAKU:    It's like the word "EASY" and "RUAKU."

15              THE COURT:   All right.    Ezeiruaku.

16              And do we have anybody on for the defendant?

17              MR. EZEIRUAKU:    That is what I wanted to mention to

18   your Honor, that when the complaint was filed, the process

19   server effected the service, and nobody responded.          And we

20   applied with the clerk, and the clerk entered a default.           And

21   then after the clerk entered the default, we filed a motion to

22   the Judge for the judgment now pending in the court right now.

23              And, sir, I'm going to ask you to try to speak -- I

24   hear the background noise also.       There's an echo on the phone.

25              Would everybody try calling back into this telephone


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 3 of 9    3
     K8SLEZEC

1    number?

2               MR. EZEIRUAKU:    Okay.

3               (Pause)

4               DEPUTY CLERK:    It looks like everyone is back on the

5    line, Judge.

6               THE COURT:   Okay.   Good.

7               Mr. Ezeiruaku, are you on the phone?

8               Do we have the plaintiff on the phone?

9               DEPUTY CLERK:    It looks like his number is on the

10   line, but I don't hear him so I don't know.

11              MR. EZEIRUAKU:    I just came back on.      I'm sorry.

12              THE COURT:   Good morning again, Mr. Ezeiruaku.

13              So I have your motion for a default judgment.

14              MR. EZEIRUAKU:    Good.

15              THE COURT:   And I also have the clerk's certificate of

16   default.

17              MR. EZEIRUAKU:    Yes, your Honor.

18              THE COURT:   I've got a couple of questions for you.

19              MR. EZEIRUAKU:    Yes.

20              THE COURT:   The first question that I have is if you

21   could describe for me the service that -- the process that was

22   made on American Express, on the defendant?

23              MR. EZEIRUAKU:    Okay.   Yes, your Honor.

24              I contracted with a professional server out of Queens,

25   New York --


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 4 of 9    4
     K8SLEZEC

1              THE COURT:    Okay.

2              MR. EZEIRUAKU:     -- called Goldman's Process Server.    I

3    sent in the certificate of service notarized, and they advised

4    that they did a personal service on somebody named Janet with

5    the company, American Express.       They did not state the last

6    name of Janet.    They described Janet.      And I submitted the

7    certificate of service with the clerk when I requested the

8    default entry.

9              THE COURT:    Okay.   Very well.    And then I have the

10   complaint showing that you were overcharged by American Express

11   for the tickets.     One question that I have for you is you

12   indicated that there were tickets that were purchased, I

13   believe, for your daughter.

14             Is that correct?

15             MR. EZEIRUAKU:     Yes, uh-huh.

16             THE COURT:    And was it your account, sir, that was

17   charged for your daughter's tickets, or was it your daughter's

18   account? Was it your account that was charged?

19             MR. EZEIRUAKU:     Yes, your Honor.

20             THE COURT:    Okay.   The last question that I've got is:

21   Do you have any receipts showing the purchase of the airline

22   tickets, or bank statements showing the overcharge, or any

23   documents showing communications with American Express

24   informing them about the overcharge?

25             MR. EZEIRUAKU:     Yes, I do, your Honor.      If I'm


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 5 of 9     5
     K8SLEZEC

1    correct, I attached some of the overcharge with the complaint.

2    But just to -- you know, to be on the safe side, to make double

3    sure, I will pull them back up if your Honor needs them and it

4    will be made available.

5              THE COURT:    Yeah.   I do not have them with the

6    complaint.

7              MR. EZEIRUAKU:     Okay.   And so what I'm going to ask

8    you to do is to file papers that show the amounts of the

9    overcharge as part of a revised motion for a default judgment.

10             When can you file those by?

11             MR. EZEIRUAKU:     As soon as possible.      I could start it

12   today.

13             THE COURT:    Okay.   You don't need to do it today, but

14   that would be great if you could.

15             Then what I'm going to do is schedule a hearing on the

16   motion for a default judgment.       And I'm going to tell you when

17   I'm going to schedule it for.

18             MR. EZEIRUAKU:     Okay, your Honor.

19             THE COURT:    I'd like to do that in about three weeks'

20   time, around September 18th or so.

21             MR. EZEIRUAKU:     Okay.

22             THE COURT:    I'm asking my clerk if there's a

23   convenient time.

24             DEPUTY CLERK:     Just a moment.

25             THE COURT:    Or maybe the week after September 21.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 6 of 9       6
     K8SLEZEC

1              DEPUTY CLERK:     We can do it the 18th, Judge, in the

2    afternoon.    The 18th at 2:00 o'clock?

3              THE COURT:    Mr. Ezeiruaku, does that work for you?

4    That would be telephonically.

5              MR. EZEIRUAKU:     Yes.   Any day for the Court, yes.

6              THE COURT:    Okay.   So we will do that.      We'll enter an

7    order scheduling the hearing on the motion for default judgment

8    for September 18th, at 2:00 p.m.

9              Now, under my individual practices, you are -- I'm

10   just pulling them up, just give me a moment.         You're required

11   to serve on American Express the order setting the date and the

12   time for the default judgment here and also serve on them the

13   motion for a default judgment.

14             Does September 18th give you enough time to do that,

15   or would you like me to make the date a little bit later than

16   that?

17             MR. EZEIRUAKU:     September 18th is fine.

18             My question, your Honor, is:       Do I serve them with

19   certified or do I go with the process server again?

20             THE COURT:    So for advice about that, if you go on the

21   website for the Court, there is a telephone number for the New

22   York Legal Action Group.      They should be able to answer that

23   question.    But I will tell you that all you're required to do

24   is make service consistent with Rule 5 of the Federal Rules of

25   Civil Procedure.     Those do not require that you use a process


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 7 of 9           7
     K8SLEZEC

1    server.   They do set forth how you can make service.          And so

2    that's what you should -- you can look at, is Rule 5 of the

3    Federal Rules of Civil Procedure.

4              MR. EZEIRUAKU:     Okay, your Honor.     Thank you.

5              THE COURT:    So the order will be forthcoming.          We're

6    going to enter the order today.

7              Matt, do we know how we get a copy of that order to

8    Mr. Ezeiruaku, so he can serve it?

9              DEPUTY CLERK:     I could mail it out to him as soon as

10   the order hits the docket.

11             THE COURT:    Is that how you would -- we will mail it

12   to you.   If you've got an email address, we can also email you

13   a copy of it.

14             MR. EZEIRUAKU:     Can I make mention of something?        I

15   noticed that on two or three occasions, there is an indication

16   that something was mailed to me at 900 Monet Court, and I never

17   got it.   I have access to PACER and that's how I'm able to see

18   this docket.    So I don't know if the clerk has the correct

19   address, 900 Monet Court.       I don't know.    In any event, I

20   usually pull them up on the PACER.

21             THE COURT:    Okay.   So you'll be able to get the order

22   through PACER.    But why don't you now give us the best mailing

23   address for you.     And, again, say it slowly so my courtroom

24   deputy can get the information down.

25             MR. EZEIRUAKU:     Okay.   900 Monet Ct; Williamstown, New


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 8 of 9     8
     K8SLEZEC

1    Jersey 08094.

2              DEPUTY CLERK:     Got it.

3              THE COURT:    Okay.   So we will send a copy to you.

4              Matt, is there anything else we need from the

5    plaintiff?

6              DEPUTY CLERK:     I don't believe so.     That should be

7    all.   It should get to him.      I guess if he doesn't wind up

8    receiving it or he has an issue receiving it, he can, you know,

9    send an email to our chambers if he would like.

10             THE COURT:    We've got authority to do that, Mr.

11   Ezeiruaku.

12             MR. EZEIRUAKU:     Okay.    And does a pro-se have the

13   wherewithal to electronically send any motion or no?

14             THE COURT:    So if you go onto the website for the

15   Southern District of New York, you'll see instructions there

16   for how to register to be able to get notices electronically.

17   And I would encourage you to do that.        And if you would like to

18   give the notices electronically, there are a set of procedures

19   there that you can follow.

20             MR. EZEIRUAKU:     Even as a pro-se?

21             THE COURT:    I believe that there are some procedures

22   there for pro-ses.     You'll have to look at the website.

23             MR. EZEIRUAKU:     All right.    Okay.   Thank you, your

24   Honor.

25             THE COURT:    Is there anything else, sir, that I can


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cv-04004-LJL Document 19 Filed 11/02/20 Page 9 of 9      9
     K8SLEZEC

1    address for you today?

2              MR. EZEIRUAKU:     Your Honor, when this phone call

3    began, it said that there are six people on the line.

4              THE COURT:    That's because you've got me, the Judge;

5    you've got my courtroom deputy, that makes it two; we probably

6    have a law clerk, that's three; and you've got the court

7    reporter, that's four.      You're five.     And I don't know who the

8    sixth person is.

9              MR. EZEIRUAKU:     Okay.   All right.

10             THE COURT:    But this is a public proceeding, so

11   anybody can call in if they want.

12             MR. EZEIRUAKU:     Oh, yes.     I was just trying to know

13   who the sixth person was.       All right.    Thank you.   I don't

14   think I have anymore questions for the Court.

15             THE COURT:    Okay.   Thank you very much, sir.

16             We're adjourned.

17             MR. EZEIRUAKU:     Thank you very much.      Have a good day.

18                                    ******

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
